Appeal from a decision of the Unemployment Insurance Appeal Board affirming a decision of a referee deciding that claimant was an employee and not an independent contractor. There is evidence to sustain a finding that claimant was employed by one Arnold, a so-called crew manager; and that Arnold directed and controlled his activities. There is also evidence from which the inference may be drawn that Arnold was an employee of the appellant. Decision affirmed, with costs to the Industrial Commissioner. Hill, P. J., Schenck and Foster, JJ., concur; Crapser and Heffeman, JJ., dissent and vote to reverse the decision and dismiss the proceeding on the authority of Matter of Levine v. Aluminum Cooking Utensil Co., Inc. (258 App. Div. 1023; affd., 283 N. Y. 577).